Citation Nr: 0524347	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  98-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for memory loss due to an 
undiagnosed illness from August 7, 1995?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO established service connection for memory loss, due to 
undiagnosed illness, effective from August 7, 1995, and 
assigned a disability rating of 10 percent.  The veteran has 
appealed the rating assigned.

In July 2003 and December 2004, the Board remanded the case 
for procedural actions and evidentiary development.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From August 7, 1995, to October 6, 1997, the veteran's 
memory loss produced no more than mild social and industrial 
impairment, and only infrequently affected work efficiency.

3.  From October 7, 1997, the veteran's memory loss has not 
been manifested by more than an occasional decrease in work 
efficiency, and intermittent periods of instability to 
perform occupational tasks.


CONCLUSIONS OF LAW

1.  From August 7, 1995, to October 6, 1997, the criteria for 
a disability rating in excess of 10 percent for memory loss 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.132 (1996); 38 C.F.R. §§ 3.159, 4.2, 
4.7, 4.10 (2004).

2.  From October 7, 1997, the criteria for a disability 
rating of 30 percent, but no higher, for memory loss have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.10, 4.130 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in an October 2001 
supplemental statement of the case and a January 2005 letter 
from the Appeals Management Center fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development to include the conduct of a VA examination.  
Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  In this case, VA issued the 
October 2001 supplemental statement of the case and the 
January 2005 VCAA letter after the initial adverse rating 
decision of July 2000.  The Court explained in Pelegrini, 
however, that failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  Rather, it is sufficient remedy for 
the Board to remand the case to the AOJ to provide the 
required notice, and for VA to follow proper processes in 
subsequent actions.  Id.

In this case, the RO provided the required notice in the 
aforementioned documents.  The lack of full notice prior to 
the initial decision has been corrected, and any error as to 
when notice was provided was harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Subsequent notice is 
sufficient provided that the veteran was provided a 
meaningful opportunity to participate in the processing of 
his claim by VA).  Indeed, the veteran has actively 
participated in presenting evidence in support of his claim, 
and in June 2005, he reported having no further information 
to provide.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Rating for Memory Loss

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since August 7, 1995, the 
effective date of the grant of service connection, and will 
consider whether staged ratings are warranted.

The RO has evaluated the veteran's memory loss as a mental 
disorder.  The July 2000 rating decision implemented a 
February 2000 Board decision that granted service connection 
for memory loss.  In the same February 2000 decision, the 
Board denied service connection for depression with a sleep 
disorder.  In adjudicating the appeal of the rating for 
memory loss, the Board will consider only the manifestations 
and effects of memory loss, and not those of depression, a 
sleep disorder, or any other nonservice connected mental 
disorder.

The criteria for rating mental disorders changed effective 
November 7, 1996, which was during the period covered by this 
appeal.  These changes are now codified at 38 C.F.R. 
§§ 4.125-4.130 (2004).  For the period prior to November 7, 
1996, the Board will apply the earlier version of the rating 
criteria.  Thereafter, the Board will apply the revised 
criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Prior to the November 1996 revision, psychoneurotic disorders 
were evaluated as follows:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability as to produce 
definite industrial impairment
   ..................................................... 30 percent

Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment  ............... 
10 percent

38 C.F.R. § 4.132 (1996)

The revised criteria for rating mental disorders are as 
follows:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   ................................................... 30 percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  
............................. 10 percent

38 C.F.R. § 4.130 (2004)

In a VA Persian Gulf registry medical examination in June 
1994, the veteran complained of some memory loss over the 
preceding two years.

On VA mental health examination in August 1997, the veteran 
reported having difficulty with memory and concentration.  He 
stated that he had to write everything down.  He also 
reported feelings of depression and decreased motivation.  On 
examination, he was able to recall three out of three objects 
immediately, and one out of three after five minutes.  A 
memory disorder was not diagnosed.

In September 1997, VA memory studies showed some moderate 
impairment in short term memory and verbal abstraction 
skills.  There was a slight impairment in visual attention.  
The veteran's orientation, judgment, and calculation 
abilities were within normal limits.  

On October 7, 1997, a VA memory test resulted in a general 
memory score of 67, compared to an average score of 100 plus 
or minus 15 for the general population.  The examiner found 
that the veteran had severe memory and learning impairments.  
The examiner's impression was dementia of unknown etiology.

In an April 1998 hearing before a hearing officer at the RO, 
the veteran stated that he had bad memory loss.

On VA psychological examination in September 1999, the 
veteran reported noticing problems with his memory in 1996.  
He indicated that he would forget things like his telephone 
number or where he had parked his car.  He related that his 
memory had worsened in 1997, and had not seemed to worsen 
further since then.  He indicated that he required extra 
effort in training on his job because of his memory problems.  
He stated that he had missed appointments because of losing 
track of the date.  On various psychological tests, including 
word retrieval, the examiner found that the veteran had mild 
to moderate impairment.  The examiner also noted 
manifestations of depression.  The examiner listed a 
diagnosis of depressive disorder, not otherwise specified, 
and assigned a Global Assessment of Functioning (GAF) score 
of 65.  The examiner did not discuss the relative 
contributions of memory problems and depressive symptoms to 
the impairment represented by the GAF score.

On VA neurological examination in May 2000, the veteran 
reported a five year history of memory loss, including 
problems with remote and recent memory.  On memory testing, 
he recalled three out of three objects, immediately, after 
five minutes, and after ten minutes.  The pertinent diagnosis 
was a history of memory loss with normal memory on clinical 
examination.

VA outpatient mental health treatment records from 2002 
reflect that the veteran's primary complaint was depression, 
although he also complained of memory loss.

In a June 2002 hearing before the undersigned Veterans Law 
Judge, the veteran reported that he did administrative work 
for a corrections department.  He stated that he had lost two 
to three weeks of work in the last year because of his memory 
loss.  He stated that he often forgot to take medication.  He 
stated that he had to make written notes to keep track of 
things he needed to do.  He reported that he was on 
medication for depression.  He related that he had panic 
attacks once or twice a week.

At a March 2003 VA examination the veteran reported a history 
of memory problems.  Mental status examination revealed a 
mild memory impairment for immediate recall, and the veteran 
seemed to have difficulty with recent and remote events.  The 
diagnoses included mild memory impairment.  It was opined 
that this disorder, together with depression (a non service 
connected disorder) caused a mild to moderate impairment in 
terms of the appellant's ability to perform tasks at times.

In September 2003, a VA psychologist reviewed the veteran's 
claims files, and concluded that it was "more probable than 
not that the veteran's memory problem is a pseudodementia 
which is secondary to loss of cognitive function but not 
cognitive capacity."

On VA mental health examination in April 2005, the veteran 
reported having problems with memory.  He stated that he 
forgot names, forgot to take medication, and forgot what he 
was doing.  He also related having depression and cognitive 
difficulties.  The examiner found that the veteran's memory 
was mildly to moderately impaired for immediate information, 
and that his memory appeared to be fairly intact for recent 
and remote events.  The examiner stated the opinion that much 
of the veteran's memory problems were related to his 
psychological problems, including depression.  The veteran 
indicated that he had last worked about two years earlier, at 
a correctional institution.  He stated that he had left that 
job because of difficulties interacting with people, and 
insufficient compensation.  He reported that physical 
problems kept him from obtaining other employment.

The Board will consider the older version of the rating 
criteria for the period from August 7, 1995, to November 6, 
1996.  During that period, the veteran reported having memory 
loss, but there is no contemporaneous objective evidence 
regarding the severity of his memory loss.  Later evidence 
reflects that the veteran maintained employment through that 
period, and there is no indication that he had any work 
related problems due to memory loss.  As such, there is no 
competent evidence that the veteran's memory loss caused more 
than mild social or industrial impairment during that period.  
Therefore, the preponderance of the evidence is against a 
rating in excess of 10 percent for that period.

From November 7, 1996, forward, the revised rating criteria 
apply.  Between November 7, 1996, and October 6, 1997, the 
evidence does not show substantial change in the level of 
impairment attributable to the veteran's memory loss.  
Indeed, mental status examination in August 1997 did not 
include a diagnosis of memory loss.

Testing that was performed on October 7, 1997, however, 
revealed memory impairment that the examiner characterized as 
severe.  Subsequent evidence indicates that the veteran's 
memory loss was manifested by forgetting such things as names 
and appointments, and while his memory impairment reportedly 
caused problems at work at times, it did not keep him from 
generally functioning satisfactorily.  Looked at in the 
context of all of the evidence of record, the October 1997 
testing provided evidence of an impairment level that most 
closely resembles the criteria for a 30 percent rating.  
Therefore, the Board grants a 30 percent rating from October 
7, 1997.  The evidence from October 1997 through April 2005 
does not show that the veteran's memory impairment is so 
great that he retains only highly learned material, or that 
he regularly has reduced reliability and productivity as a 
result of his memory impairment.  Thus, the criteria for a 50 
percent rating have not been met.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required any hospitalization for 
his memory impairment.  The memory impairment has been shown 
to sometimes cause him difficulty at work, but not to the 
point of markedly interfering with his employment.  The 
veteran reportedly stopped working in about 2003, but for 
reasons not substantially related to his memory impairment.  
The Board finds that there are no exceptional factors that 
render application of the regular schedular criteria 
impractical.  There is, therefore, no basis for referral of 
the case to the appropriate official for consideration of an 
extraschedular rating.




ORDER

From August 7, 1995, to October 6, 1997, an evaluation in 
excess of 10 percent for memory loss is denied.

From October 7, 1997, a 30 percent evaluation for memory loss 
is warranted, subject to the laws and regulations controlling 
the disbursement of monetary benefits.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


